Citation Nr: 0522861	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  98-08 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from August 1991 to August 
1994.  He had additional reserve service both before and 
after his active duty service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 decision by the RO in San Diego, 
California that, in pertinent part, denied service connection 
for a left shoulder disability.  A personal hearing was held 
at the RO before the undersigned Veterans Law Judge (i.e. a 
Travel Board hearing) in July 2002.  In October 2002, the 
Board conducted additional development.  In November 2003, 
the Board remanded the case to the RO for further procedural 
development, and in June 2004, the Board remanded the case 
for additional evidentiary development.  The case was 
subsequently returned to the Board.  

The Board also notes that the veteran initially appealed the 
rating assigned for a service-connected right shoulder 
disability.  He later withdrew his appeal as to this issue at 
the July 2002 Board hearing.  Hence, this issue is not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2004).


FINDING OF FACT

The veteran's current left shoulder disability began years 
after service and was not caused by any incident of service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§  1110 (West 2002); 38 
C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
have been codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2004).

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that VA has made adequate efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a May 1998 statement of 
the case, and supplemental statements of the case dated in 
September 1998, December 1999, January 2002, January 2004, 
and May 2005.  He was furnished with VCAA letters in February 
2001 and June 2004.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claims.  By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
He was also informed of what evidence the VA would obtain.

Several VA examinations have been conducted, and the veteran 
has provided written statements and testimony.  The veteran 
has not submitted any lay statements, although he was offered 
an opportunity to do so at his Board hearing.

The Board notes that the VCAA letters were mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by this 
defect.  In this regard, the Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
chronological implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The veteran served on active duty from August 1991 to August 
1994.  A review of his service medical records reflects that 
on enlistment medical examination in April 1991, the 
veteran's upper extremities were listed as normal.  A 
treatment note dated in mid-November 1993 reflects that the 
veteran reported that he hurt his right shoulder one week ago 
while lifting weights.  He said that he was doing bench 
presses when he noticed a sudden sharp pain in his right 
shoulder.  It was noted that he favored his right arm.  After 
an X-ray study, he was diagnosed with a probable rotator cuff 
injury versus [illegible] impingement.  Subsequent service 
medical records reflect ongoing treatment for a right 
shoulder disability.  Service medical records from the 
veteran's period of active duty service are negative for 
treatment of a left shoulder injury or disability.

 A January 1995 examination report performed for the National 
Guard reflects that the veteran incurred a right shoulder 
injury in November 1993, during his period of active duty 
service.  Neither the veteran nor the examiner identified any 
left shoulder disability.  A November 1996 medical board 
report reflects that the veteran was diagnosed with status 
post multiple surgeries of the right shoulder, and was 
referred for a physical evaluation board.  Medical records 
dating from this period of the veteran's reserve service are 
negative for a left shoulder disability.

The veteran contends that some of his service medical records 
are missing.  Repeated attempts to obtain additional service 
medical records have been unsuccessful.

In November 1997, the RO received the veteran's claim for 
service connection for right and left shoulder injuries 
incurred in 1993.

At a January 1998 VA examination, the veteran reported that 
he injured both shoulders at the same time during service, in 
November 1993, while lifting weights.  The examiner diagnosed 
a right shoulder disability.  An X-ray study of the left 
shoulder showed no glenohumeral arthritis or 
acromioclavicular joint arthritis.  With respect to the left 
shoulder, he indicated that there was no evidence of 
instability, laboral injury, or impingement.  There was good 
rotator cuff strength.  The examiner indicated that there was 
no evidence of pathology of the left shoulder.  

VA medical records dated in 1998 reflect treatment for 
bilateral shoulder pain.

By a statement dated in April 1998, the veteran asserted that 
when he injured both shoulders in service, doctors told him 
that they would only try to fix one shoulder at a time, and 
treated his non-dominant (right) shoulder first.  He said 
that this explanation showed why there were no service 
medical records from his period of Army service relating to 
his left shoulder.  He said that a VA doctor told him that an 
X-ray study showed damage to his left shoulder.  He 
reiterated his assertions in subsequent statements.

At a June 1998 VA examination performed for VA by QTC Medical 
Services, the veteran reported that he incurred a left 
shoulder disability while lifting weights in service.  He 
complained of left shoulder pain.  The examiner diagnosed 
left shoulder impingement syndrome, and indicated that the 
basis for this diagnosis was full range of motion of the left 
shoulder, no evidence of abnormality on radiographs today, 
and mildly positive findings on the impingement test of the 
left shoulder.

At a July 1998 VA examination, the veteran reported that he 
had bilateral shoulder pain since a weight-lifting injury 
during service in 1993.  The diagnosis was bilateral shoulder 
pain.  A July 1998 magnetic resonance imaging (MRI) scan of 
the left shoulder showed lateral down sloping of the acromion 
with narrowing of the sub-acromial space and probable 
impingement of the supraspinatus tendon.  

A July 1998 VA arthrogram of the left shoulder showed a full-
thickness tear of the rotator cuff.  VA medical records 
reflect that the veteran underwent left shoulder surgery in 
August 1998.  The post-operative diagnoses were bicipital 
tendonitis, rotator interval disruption with visible bicep 
tendon, subacromial impingement, and acromioclavicular 
arthritis.

VA outpatient treatment records dated from 2000 to 2001 
reflect treatment for left shoulder pain.

A December 2000 VA orthopedic clinic note reflects a 
diagnostic impression of left shoulder impingement syndrome, 
acromioclavicular joint degenerative joint disease, and pain.  
The examiner noted that the veteran had requested an opinion 
as to whether his left shoulder pain was service-connected in 
relation to his right shoulder injury.  The examiner noted 
that he was not privy to the claims file and other military 
records, so his opinion could not be completely substantiated 
currently.  The examiner stated, "My opinion is that the 
[patient] had a distinct injury to his left shoulder per his 
account at the time of the right shoulder injury in 1993 
while weight lifting....  It is more than likely that the left 
shoulder pain has resulted from the initial weight lifting 
injury in 1993."

At a June 2001 examination performed for VA by QTC, the 
veteran reported that he injured both shoulders while weight 
lifting in November 1993.  He said he did not receive any 
treatment for his left shoulder condition during service.  A 
June 2001 X-ray study of the left shoulder was normal.  The 
diagnoses were status post left shoulder surgery with 
residual scar and limited range of motion, and degenerative 
arthritis of the right shoulder.

At a July 2002 Travel Board hearing, the veteran reiterated 
many of his assertions.  He contended that he hurt both 
shoulders in the same incident, and complained about both 
shoulders when he went to sick call.  He said the treatment 
providers said they would look at his non-dominant arm first, 
and never looked at his left shoulder.  He testified that he 
had left shoulder problems ever since.  He contended that 
some of his service medical records were missing, and that 
his VA examinations were inadequate.  He said that when he 
underwent his medical board evaluation he was told not to 
mention his left shoulder disability.  During the hearing, 
the Veterans Law Judge asked the veteran to submit statements 
from family members regarding an in-service left shoulder 
injury.

In November 2003, the Board remanded the case to the RO, 
primarily for RO review of additional evidence.

In June 2004, the Board remanded the case to the RO, 
primarily for a VA examination.

At a March 2005 VA examination, the veteran reiterated his 
previous assertions regarding an in-service left shoulder 
injury.  The examiner diagnosed left shoulder 
acromioclavicular degenerative joint disease with retained 
osseous material and subacromial impingement secondary to 
acromial spur.  The examiner stated that according to the 
veteran's story, both shoulders were injured at the same time 
and his initial treatment consisted only of the right 
shoulder because apparently a doctor wanted to operate on the 
non-dominant side first.  After reviewing the claims file, 
the examiner added that the medical record showed no evidence 
of a left shoulder injury at the time of the right shoulder 
claim.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

The veteran claims service connection for a left shoulder 
disability which he asserts was incurred in November 1993, 
during his 1991-1994 period of active military service.  The 
service medical records from this period of service are 
negative for a left shoulder injury or a diagnosis of a 
chronic left shoulder disability.  Repeated attempts to 
obtain additional service medical records have been 
unsuccessful.  The veteran has contended that although his 
left shoulder was injured in the same incident in which his 
right shoulder was hurt, doctors refused to treat the left 
shoulder injury until after his non-dominant shoulder was 
treated.  The Board attaches little probative weight to this 
statement since it would be most unlikely that such left 
shoulder injury, if present at the same time as the right 
shoulder injury, would not have been noted in the multiple 
service medical records which reflect treatment for a right 
shoulder injury, even if, as alleged, treatment was to be 
delayed for the left shoulder.

Medical records, including service medical records from the 
veteran's subsequent service in the National Guard, are 
negative for a left shoulder disability until 1998. No 
pathology of the left shoulder was found on VA examination in 
January 1998.  In June 1998, the veteran was diagnosed with 
left shoulder impingement syndrome.  A July 1998 VA 
arthrogram of the left shoulder showed a full-thickness tear 
of the rotator cuff.  The veteran underwent surgery on his 
left shoulder in August 1998.  Subsequent medical records 
reflect treatment for a left shoulder disability.

A December 2000 VA orthopedic clinic note reflects that the 
examiner stated, "My opinion is that the [patient] had a 
distinct injury to his left shoulder per his account at the 
time of the right shoulder injury in 1993 while weight 
lifting....  It is more than likely that the left shoulder pain 
has resulted from the initial weight lifting injury in 
1993."  The Board notes that a mere recitation of the 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality. 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. 
Brown, 8 Vet. App. 406 (1995). 

The veteran has asserted that he incurred a left shoulder 
disability during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his left shoulder disability began in service, does not 
constitute competent medical evidence of causality.  LeShore, 
supra.

There is no medical evidence of a left shoulder injury in 
service, or for years afterward.  Other than the veteran's 
lay statements, there is no evidence of an in-service left 
shoulder injury.  The veteran has not submitted lay 
statements from any other source, although he was offered the 
opportunity to do so.  There is no evidence of arthritis of 
the left shoulder within the first post-service year.  
Finally, there is no competent medical evidence linking the 
current left shoulder disability with service.  Hence, 
service connection is not warranted for this condition.

The preponderance of the evidence is against the veteran's 
claim for service connection for a left shoulder disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left shoulder disability is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


